=^3Z3Z'^i

                                        2' ^eAZPoO,:7^
  ;0URTOF^,Rl^">^'6' aPPEAU
                                      i-AQasS'^ ""{P yzes$
           MAR 27 20"                .42)yc/. JZ3^ Zo/?
         AbeiAcosta,Clerk
                                          '         >72^'3            3-/4
                                          2i3^ J^yjTyycZ
                                          //dry^H          T.-?^
2'^3'-
                2' ^'j y^eQic"- 2>
                                      /
                                                    cZ^e/dyeyi.^

                                                               rJ    Ji^



         /y                   Mdy^c^^cy.
  /^-?        ^OyyQi i? ■Sa          2 Sh^yyyyT^        /Td^'O^ 2>
     (2>d^ 2zi3'^ ^ Aou)e;^^y / d^/t^2-
                                          ■.^y
                       CAUSE NO. 33DG63-A


EX PARTE '                 §        the 263RD DISTRICT COURT
                           §   OF
OOHN DANIEL BROOKS         §   HARRIS COUNTY, TEXAS

                  MOTION FDR SUMMARY JUDGEMENT

     Comes new the applicant, JOHN DANIEL BROOKS, in the above
styled cause of aetion end files this MOTION FDR SUMMARY JUDGE
MENT and would offer the COURT THE FOLLDliJING:
      A


                                    I.
     The APPLICANT FILED THE APPLICATION FDR URIT OF HABEAS
CORPUS ON DECEMBER 15, 2011_. The State did not, aceording to
CODE OF CRIMINAL PROCEDURE OCCrP) Art 11 .07, seo'VCa-'), answer
in the 180 day period. The State's answer was filed on FEBRUARY
10, 2017, more than four (A) J YEARS after their deadline.,
and waF"dnly filed then because the applicant- filed a MANDAMUS
with the COURT OF CIRMIANL APPEALS.       The issues were NEVER
DESIGNATED, therefore in denying the allegations the STATE
admitted there was no dispute in issues.
     Uhen compelled -to respond to the writ,, by the COURT OF
CRIMINAL APPEALS, the State decided to answer ALL THE ALLEGA-
tions set forth in the application, four and ■% yearsCfeb ID,
2D17)after the deadline (12 June 2012) for such answer was due
in the-.court of criminal appeals.
     If the State Court did not assess the merits of a claim
properly raised in a habeas petition, the deference due under
AEDPA does not apply: MAPLES, U STEGALL, 340, F3d, 433, 436
(6th Cir 2008). THIS IS A PROCEDURAL DEFAULT.
                                    II.


      NO OPPORTUNITY TO PRESENT A COMPLETE DEFENSE

     Please see LUNBERRY v HQRNBECK, 605 F3d 754 (CA 9 2010).
DUE PROCESS included a right to "A meaningful opportunity to
present a complete defense".        CRANE V KENTUCKY, 476, US 683
690 [IDS St Ct 2142 [1984] .     The State, in it's VIOLATION OF
CCrP ar.t 11.07 Sec 7(a) denies the paplicant an' opportunity
to present his .complete defense, and in light that his DIS
COVERY 'MOTION was stamped by the clerk but not answered,by
the court, denied the opportunity for the applicant to pre
sent a complete defense.
      THAT CONSTITUTIONAL RIGHT IS VIOLATED by the exclusion
of probative admissible Evidence(s) that another person may
have committed the crime (THE CRIMINQLOGIST REPORT DETAILED
THAT TYPE B BLOOD liJAS ON THE KNIFE USED TO SECURE THE CONVIC
TION AND THE COMPLAINANT AND APPLICANT HAVE TYPE A BLOOD) .


                               - 1 -
                                III.


      In the exact same meaning of FDQTMAN U SINGLETARY, 978,
F 2d 1207 (CA1 1992) pg 1212, the DISTRICT COURT should not
Jplace the burden of a habeas petitioner to prove what he
alleges in his STATE COURT MOTION for postconviction relief
ujhen the STATE (INTETIDNALLY DELAYS AND VIOLATES CCrP art 11 .07
Sec 7(a))CDURT LOSES THE MOTION THROUGH NO FAULT OF THE PETITIO
NER. THIS application for URIT OF HABEAS CORPUS WAS DULY
AND TIMELY FILED (AFTER THE STATE REOPENED THE CASE IN 2007)
AND LAY LOST, OR ON THE DESK AND UNPROCESSED FOR FIVE YEARS AND
2 MONTHS.

                                  IV.

        VIOLATION   OF CCrP ART 11.60- REFUSING TO EXECUTE WRIT

     On May 11, 2016, in the 263RD DISTRICT COURT OF HARRIS
COUNTY TEXAS, WITH JUDGE 'DIM WALLACE ON THE BENCH, THE APPLI
CANTS (DNA) ATTORNEY (CHERI DUNCAN, PUBLIC DEFENDERS OFFICE)
AND THE APPLICANT,WITH A COURT REPORTER, THE APPLICANT ASKED
JUDGE    WALLACE THE FOLLOWING:
JUDGE WALLACE:          "that concludes this..."
APPLICANT: sir what about my writ of habeas corpus?"
JUDGE WALLACE: I-don'.t knoiu nothin bout no WRIT OF HABEAS CORPUS"
APPLICANT:      sir i filed it over     YEARS AGO
JUDGE WALLACE:      i aiht   seen no habeas corpus in this case.

     This ARROGANT, UNINTELLEGENT REMARK exemplifies the nature
of resentment the applicant has met-': in this habeas procedding.
        THIS IS A VIOLATION OF CCrP ART 11.60 REFUSING TO EXE
CUTE WRIT...THIS IS A "         WANTON ( SJYEAR)DELAY     .
JUDGE WALLACE SHOULD BE HELD LIABLE FOR A FINE AS FDR CONTEMPT
OV COURT". JUDGE WALLACE AlJSO VIOLATED CCrP ART 11 .62 REFUSAl
TO GIVE A COPY OF PROCESS, BY HAVING THE APPLICANT IN "his
custody and refusing upon demand, to furnish a copy of the
process under which he holds the person, (and) is guilty of
an offense, and should be dealt with as provided by art t
11 .34 CCrP for refus3.tv to return the writ'therin required.

                                  V.

        In light of the fact(s) that the STATE:

        1.   FAILED TO AN5ER IN 120 days
        2.   NEVER DESIGNATED THE ISSUES TO BE RESOLVED
        3.   (WHEN compelled BY MANDAMUS) ANSWERED'AND DENIED ALL
             ALLEGATIONS
THIS COURT SHOULD ENTER SUMMARY JUDGEMENT IN FAVOR OF THE AP
PLICANT.

                                - 2 -
                                      PRAYER




AND ORDER HI5 RElJEASE FROM PRISON.
                 O —f r,K_
                 2^3                 _|
                                     day „
                                         of47 -VWvgIv
                                              iAt*. -U                    2017
SIGNED THIS_



                                                   EE_&R13DK5
                                     WAiXACE PACK UNIT
                                     2400 WACLACE PACK ROAD
                                     NAUA50TA, TEXAS            77868


                                 INMATE DECLARATION

       T   inUN DANEIL BROOKS, DO DECLARE UNDER ■PENALTV OF PEROURY
THAT        rSREriNG IB TRUe'aHD CDRRECT TGTHE BEST OF HY KHO.-
LEDGE.
                      12^                                                 201 7.
                                           □-p
SIGNED THIS


                                                          Q
                                     ODH.NyD\^NX£X bSSSks
                                     WALLACE PACK UNIT
                                     2400 lilAliLlACE PACK ROAD
                                     NAVASOTA, TEXAS           77868

                                certificate of service

 the foregoing instrument was PAli.CED IN THE US MAIL ADDRESSED
 TO .THE FOLLOIUQNG:

 COURT OF CRIMINAL APPEALS                     CHRIS DANIEL
 PC BSX '12308                                 HARRIS COUNTY DISTRICT      CLERK
 CAPITOL STATION",                             PO BOX 4651
 AUSTIN, TEXAS      7B711                      HOUSTON,   TEXAS     77210-4651


SIGNED THIS      Z3                  day of                               2017




                                                   HN     EL        K5




                                       -   3   -
                       •: /'\
                       CAUSE    NO 33DD63-.A




EX PARTE                       §   IN THE 263RD DISTRICT COURT

                               §   OF

JOHN DANIEL BROOKS,            §   HARRIS COUNTY, TEXAS'^
       APPLICANT




                           ORDER



       THIS COURT ORDERS THAT THE APPLICANT'S MOTION FDR SUM.
MARY   JUDGEMENT BE GRANTED.




SIGNED THIS                 DAY    OF                     20




                                        JUDGE PRESIDING




                               - 4 -